
	
		II
		112th CONGRESS
		1st Session
		S. 861
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2011
			Ms. Landrieu (for
			 herself and Mr. Vitter) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To restore the natural resources, ecosystems, fisheries,
		  marine habitats, and coastal wetland of Gulf Coast States, to create jobs and
		  revive the economic health of communities adversely affected by the explosion
		  on, and sinking of, the mobile offshore drilling unit Deepwater Horizon, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Resources and Ecosystems
			 Sustainability, Tourist Opportunities, and Revived Economies of the Gulf Coast
			 States Act of 2011.
		2.FindingsCongress finds that—
			(1)as a result of
			 decades of oil and gas development in the Gulf of Mexico, producing and
			 nonproducing States in the Gulf Coast region have borne substantial risks of
			 environmental damage and economic harm, all of which culminated with the
			 explosion on, and sinking of, the mobile offshore drilling unit Deepwater
			 Horizon;
			(2)the discharge of
			 oil in the Gulf of Mexico that began following the explosion on, and sinking
			 of, the mobile offshore drilling unit Deepwater Horizon has caused substantial
			 environmental destruction and economic harm to the people and communities of
			 the Gulf Coast region;
			(3)(A)in the report entitled
			 America’s Gulf Coast—A Long Term Recovery Plan after the Deepwater
			 Horizon Oil Spill, the Secretary of the Navy stated, “Together, the
			 Gulf’s tourism and commercial and recreational fishing industries contribute
			 tens of billions of dollars to the U.S. economy. More than 90 percent of the
			 nation’s offshore crude oil and natural gas is produced in the Gulf, and the
			 Federal treasury receives roughly $4.5 billion dollars every year from offshore
			 leases and royalties. And it is in the Gulf of Mexico that nearly one third of
			 seafood production in the continental U.S. is harvested. America needs a
			 healthy and resilient Gulf Coast, one that can support the diverse economies,
			 communities, and cultures of the region.”;
				(B)to address the needs of the Gulf Coast
			 region, the Secretary of the Navy stated, “It is recommended that the President
			 urge Congress to pass legislation that would dedicate a significant amount of
			 any civil penalties recovered under the Clean Water Act from parties
			 responsible for the Deepwater Horizon oil spill to those directly impacted by
			 that spill.”; and
				(C)to mitigate local challenges and help
			 restore the resiliency of communities adversely affected by the spill, the
			 Secretary of the Navy stated that the legislation described in subparagraph (B)
			 should [b]uild economic development strategies around community needs,
			 and take particular efforts to address the needs of disadvantaged, underserved,
			 and resource constrained communities;
				(4)in a final report
			 to the President, the National Commission on the BP Deepwater Horizon Oil Spill
			 and Offshore Drilling—
				(A)stated,
			 “Estimates of the cost of Gulf restoration, including but not limited to the
			 Mississippi Delta, vary widely, but according to testimony before the
			 Commission, full restoration of the Gulf will require $15 billion to $20
			 billion: a minimum of $500 million annually for 30 years.”; and
				(B)like the
			 Secretary of the Navy, recommended that, to meet the needs described in
			 subparagraph (A), a substantial portion of applicable penalties under the
			 Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) be dedicated to
			 long-term restoration of the Gulf of Mexico;
				(5)taking into
			 account the risks borne by Gulf Coast States for decades of oil and gas
			 development and the environmental degradation suffered by the Gulf Coast
			 ecosystem, the amounts received by the United States as payment of
			 administrative, civil, or criminal penalties in connection with the explosion
			 on, and sinking of, the mobile offshore drilling unit Deepwater Horizon should
			 be expended—
				(A)to restore the
			 natural resources, ecosystems, fisheries, marine habitats, coastal wetland, and
			 economy of the Gulf Coast; and
				(B)to address the
			 associated economic harm suffered by the people and communities of the region,
			 including especially socially vulnerable populations;
				(6)the expenditures
			 of funds pursuant to this Act and the amendments made by this Act should be
			 based on the best available physical, ecological, and social science;
			(7)the projects and
			 programs authorized by this Act and the amendments made by this Act should be
			 carried out pursuant to contracts awarded in a manner that provides a
			 preference to individuals and entities that reside in, are headquartered in, or
			 are principally engaged in business in a Gulf Coast State; and
			(8)Federal, State,
			 and local officials should seek—
				(A)to leverage the
			 financial resources made available under this Act; and
				(B)to the maximum
			 extent practicable, to ensure that projects funded pursuant to this Act
			 complement efforts planned or in operation to revitalize the natural resources
			 and economic health of the Gulf Coast region, including by augmenting funding
			 for projects underwritten by the private sector and philanthropic
			 organizations.
				3.Gulf Coast
			 Restoration Trust Fund
			(a)EstablishmentThere
			 is established in the Treasury of the United States a trust fund to be known as
			 the Gulf Coast Restoration Trust Fund (referred to in this
			 section as the Trust Fund), consisting of such amounts as are
			 deposited in the Trust Fund under this Act or any other provision of
			 law.
			(b)TransfersThe
			 Secretary of the Treasury shall deposit in the Trust Fund an amount equal to 80
			 percent of all administrative, civil, and criminal penalties paid by
			 responsible parties after the date of enactment of this Act in connection with
			 the explosion on, and sinking of, the mobile offshore drilling unit Deepwater
			 Horizon pursuant to a court order, negotiated settlement, or other instrument
			 in accordance with section 311 of the Federal Water Pollution Control Act (33
			 U.S.C. 1321).
			(c)ExpendituresAmounts
			 in the Trust Fund, including interest earned on advances to the Trust Fund and
			 proceeds from investment under subsection (d), shall—
				(1)be available for
			 expenditure, without further appropriation, solely for programs and projects to
			 restore, protect, and make sustainable use of the natural resources,
			 ecosystems, fisheries, marine habitats, coastal wetland, and economy of the
			 Gulf Coast States (as defined in section 311 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1321)), in accordance with this Act and the amendments
			 made by this Act; and
				(2)remain available
			 until expended, without fiscal year limitation.
				(d)InvestmentAmounts
			 in the Trust Fund shall be invested in accordance with section 9702 of title
			 31, United States Code, and any interest on, and proceeds from, any such
			 investment shall be credited to, and become a part of, the Trust Fund.
			(e)AdministrationNot
			 later than 180 days after the date of enactment of this Act, after providing
			 notice and an opportunity for public comment, the Secretary of the Treasury
			 shall establish such procedures as the Secretary determines to be necessary to
			 deposit amounts in, and expend amounts from, the Trust Fund pursuant to this
			 Act, including—
				(1)procedures to
			 assess whether the programs and activities carried out under this Act and the
			 amendments made by this Act achieve compliance with applicable requirements,
			 including procedures by which the Secretary of the Interior may determine
			 whether an expenditure by a Gulf Coast State (as that term is defined in
			 section 311 of the Federal Water Pollution Control Act (33 U.S.C. 1321))
			 pursuant to such a program or activity achieves compliance;
				(2)auditing
			 requirements to ensure that amounts in the Trust Fund are expended as intended;
			 and
				(3)procedures for
			 identification and allocation of funds available to the Secretary under other
			 provisions of law that may be necessary to pay the administrative expenses
			 directly attributable to the management of the Trust Fund.
				4.Gulf coast
			 natural resources restoration and economic recoverySection 311 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1321) is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph
			 (25)(B), by striking and at the end;
				(B)in paragraph
			 (26)(D), by striking the period at the end and inserting a semicolon;
			 and
				(C)by adding at the
			 end the following:
					
						(27)the term
				Chairperson means the Chairperson of the Council;
						(28)the term
				Comprehensive Plan means the comprehensive plan developed by the
				Council pursuant to subsection (t);
						(29)the term
				Council means the Gulf Coast Ecosystem Restoration Council
				established pursuant to subsection (t);
						(30)the term
				Deepwater Horizon oil spill means the blowout and explosion of the
				mobile offshore drilling unit Deepwater Horizon that occurred on April 20,
				2010, and resulting hydrocarbon releases into the environment;
						(31)the term
				Gulf Coast ecosystem means—
							(A)the coastal
				zones, as that term is defined in section 304 of the Coastal Zone Management
				Act of 1972 (16 U.S.C. 1453) of the Gulf Coast States; and
							(B)includes any
				adjacent land, water, watersheds, and areas of the outer Continental Shelf of
				the Gulf Coast States that—
								(i)are within 50
				miles of the coastal zones of the Gulf Coast States and have been adversely
				affected by the Deepwater Horizon oil spill; and
								(ii)have been
				potentially affected by continued impacts relating to the Deepwater Horizon oil
				spill;
								(32)the term
				Gulf Coast State means any of the States of Alabama, Florida,
				Louisiana, Mississippi, and Texas; and
						(33)the term
				Trust Fund means the Gulf Coast Restoration Trust Fund established
				pursuant to section 3 of the Resources and
				Ecosystems Sustainability, Tourist Opportunities, and Revived Economies of the
				Gulf Coast States Act of
				2011.
						;
				(2)in subsection
			 (s), by inserting except as provided in subsection (t) before
			 the period at the end; and
			(3)by adding at the
			 end the following:
				
					(t)Gulf coast
				restoration and recovery
						(1)State
				allocation and expenditures
							(A)In
				generalOf the total amounts made available in any fiscal year
				from the Trust Fund, 35 percent shall be disbursed to the Gulf Coast States in
				equal shares for expenditure in accordance with this subsection.
							(B)Use of
				funds
								(i)In
				generalAmounts provided to the Gulf Coast States under this
				subsection shall be used to carry out projects and programs to restore,
				protect, and make sustainable use of the natural resources, ecosystems,
				fisheries, marine habitats, coastal wetland, and economy of the Gulf
				Coast.
								(ii)ActivitiesAmounts
				provided to the Gulf States under this subsection may be used to carry out 1 or
				more of the following activities:
									(I)Coastal
				protection projects and activities, including conservation, coastal
				restoration, hurricane protection, and infrastructure directly affected by
				coastal wetland losses, beach erosion, and the impacts of the Deepwater Horizon
				oil spill.
									(II)Mitigation of
				damage to, and restoration of, fish, wildlife, or natural resources.
									(III)Implementation
				of a federally approved marine, coastal, or comprehensive conservation
				management plan, including fisheries monitoring.
									(IV)Programs to
				promote tourism in a Gulf Coast State.
									(V)Programs to
				promote the consumption of seafood produced from the Gulf Coast ecosystem or
				adjacent Federal waters.
									(VI)Planning
				assistance and the administrative costs of complying with this
				subsection.
									(C)ConditionsAs
				a condition of receiving amounts from the Trust Fund, the Governor of a Gulf
				Coast State, in consultation with the appropriate State entity, including the
				entities described in subparagraph (D), shall—
								(i)agree to meet
				such conditions, including audit requirements, as the Secretary of the Treasury
				determines necessary to ensure that amounts disbursed from the Trust Fund will
				be used in accordance with this subsection;
								(ii)certify in such
				form and in such manner as the Secretary of the Treasury determines necessary
				that the project or program for which the Governor is requesting
				amounts—
									(I)is designed to
				restore, protect, and make sustainable use of the natural resources,
				ecosystems, fisheries, marine habitats, coastal wetland, and economy of the
				Gulf Coast;
									(II)carries out 1 or
				more of the activities described in subparagraph (B);
									(III)was selected
				based on meaningful input from the public, including broad-based participation
				from individuals, businesses, and nonprofit organizations; and
									(IV)in the case of a
				natural resource, is based on the best available science; and
									(iii)certify that
				the project or program and the awarding of a contract for the expenditure of
				amounts received under this subsection are consistent with the standard
				procurement rules and regulations governing a comparable project or program in
				that State, including all applicable competitive bidding and audit
				requirements.
								(D)Approval by
				State entity, task force, or agencyThe following Gulf Coast
				State entities, task forces, or agencies shall be consulted by the applicable
				Gulf Coast State Governor in carrying out subparagraph (C):
								(i)In the State of
				Alabama, the Port Authority of Alabama.
								(ii)In the State of
				Louisiana, the Coastal Protection and Restoration Authority of
				Louisiana.
								(E)Compliance with
				conditionsIf the Secretary of the Treasury determines that an
				expenditure by a Gulf Coast State of amounts made available under this
				subsection does not meet the conditions of this subsection, the Secretary shall
				make no additional amounts from the Trust Fund available to that Gulf Coast
				State until such time as an amount equal to the amount expended for the
				unauthorized use—
								(i)has been
				deposited by the Gulf Coast State in the Trust Fund; or
								(ii)has been
				authorized by the Secretary of the Treasury for expenditure by the Gulf Coast
				State for a project or program that meets the requirements of this
				subsection.
								(F)Public
				inputIn meeting any condition of this subsection, the Governor
				of a Gulf Coast State may use any procedure appropriate in that Gulf Coast
				State, including consulting with 1 or more established task forces or other
				entities, to develop recommendations for proposed projects and programs that
				would restore, protect, and make sustainable use of the natural resources,
				ecosystems, fisheries, marine habitats, coastal wetland, and economy of the
				Gulf Coast.
							(G)Previously
				approved projects and programsThe Governor of a Gulf Coast State
				shall be considered to have met the conditions of subparagraph (C) for a
				specific project or program if, before the date of enactment of the
				Resources and Ecosystems Sustainability,
				Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of
				2011—
								(i)the Gulf Coast
				State has established conditions for carrying out projects and programs that
				are similar to the conditions described in subparagraph (C); and
								(ii)the applicable
				project or program carries out 1 or more of the activities described in
				subparagraph (B)(ii).
								(H)Consultation
				with CouncilIn carrying out this subsection, each Governor of a
				Gulf Coast State shall seek the input of the Chairperson of the Council to
				identify large-scale projects that may be jointly supported by that Gulf Coast
				State and by the Council pursuant to the Comprehensive Plan with amounts
				provided under this subsection.
							(I)Non-Federal
				matching fundsA Governor of a Gulf Coast State may use, in whole
				or in part, amounts made available to that Gulf Coast State from the Trust Fund
				to satisfy the non-Federal share of the cost of any project or program
				authorized by Federal law that meets the use requirements under subparagraph
				(B)(i).
							(J)Local
				preferenceIn awarding contracts to carry out a project or
				program under this subsection, a Governor of a Gulf Coast State may give a
				preference to individuals and companies that reside in, are headquartered in,
				or are principally engaged in business in, a Gulf Coast State.
							(2)Council
				establishment and allocation
							(A)In
				generalOf the total amount made available in any fiscal year
				from the Trust Fund, 60 percent shall be disbursed to the Council to carry out
				the Comprehensive Plan.
							(B)Council
				expenditures
								(i)In
				generalIn accordance with this paragraph, the Chairperson shall
				select, and the Council shall undertake, projects and programs that would
				restore and protect the natural resources, ecosystems, fisheries, marine
				habitats, and coastal wetland of the Gulf Coast.
								(ii)Allocation and
				expenditure proceduresThe Secretary of the Treasury shall
				develop such conditions, including audit requirements, as the Secretary of the
				Treasury determines necessary to ensure that amounts disbursed from the Trust
				Fund to the Council to implement the Comprehensive Plan will be used in
				accordance with this paragraph.
								(C)Gulf Coast
				Ecosystem Restoration Council
								(i)EstablishmentThere
				is established as an independent entity in the Federal Government a council to
				be known as the Gulf Coast Ecosystem Restoration Council.
								(ii)MembershipThe
				Council shall consist of the following members, or in the case of a Federal
				agency, a designee at the level of the Assistant Secretary or the
				equivalent:
									(I)The Chair of the
				Council on Environmental Quality.
									(II)The Secretary of
				the Interior.
									(III)The Secretary
				of the Army.
									(IV)The Secretary of
				Commerce.
									(V)The Secretary of
				Agriculture.
									(VI)The
				Administrator of the Environmental Protection Agency.
									(VII)The Secretary
				of Homeland Security.
									(VIII)The Secretary
				of Energy.
									(IX)The Governor of
				the State of Alabama.
									(X)The Governor of
				the State of Florida.
									(XI)The Governor of
				the State of Louisiana.
									(XII)The Governor of
				the State of Mississippi.
									(XIII)The Governor
				of the State of Texas.
									(iii)ChairpersonFrom
				among the Federal agency members of the Council, the Council shall select, and
				the President shall appoint, 1 member to serve as Chairperson of the
				Council.
								(iv)Duties of
				CouncilThe Council shall—
									(I)consult with, and
				provide recommendations to, the Chairperson during development of a preliminary
				plan, the Comprehensive Plan, and future revisions to the Comprehensive
				Plan;
									(II)identify as soon
				as practicable the projects that—
										(aa)have been
				authorized prior to the date of enactment of this subsection but not yet
				commenced; and
										(bb)if
				implemented quickly, would restore and protect the natural resources,
				ecosystems, fisheries, marine habitats, and coastal wetland of the Gulf Coast
				ecosystem;
										(III)coordinate the
				development of consistent policies, strategies, plans, and activities by
				Federal agencies, State and local governments, and private sector entities for
				addressing the restoration and protection of the Gulf Coast ecosystem;
									(IV)establish such
				other advisory committee or committees as may be necessary to assist the
				Council, including to address public policy and scientific issues;
									(V)coordinate
				scientific and other research associated with restoration of the Gulf Coast
				ecosystem;
									(VI)seek to ensure
				that all policies, strategies, plans, and activities for addressing the
				restoration of the Gulf Coast ecosystem are based on the best available
				physical, ecological, and social science;
									(VII)make
				recommendations to address the particular needs of especially socially
				vulnerable populations;
									(VIII)develop
				standard terms to include in contracts for projects and programs awarded
				pursuant to the Comprehensive Plan that provide a preference to individuals and
				companies that reside in, are headquartered in, or are principally engaged in
				business in, a Gulf Coast State;
									(IX)prepare an
				integrated financial plan and recommendations for coordinated budget requests
				for the amounts proposed to be expended by the Federal agencies represented on
				the Council for projects and programs in the Gulf Coast States; and
									(X)submit an annual
				report to Congress that—
										(aa)summarizes the
				policies, strategies, plans, and activities for addressing the restoration and
				protection of the Gulf Coast ecosystem;
										(bb)describes the
				projects and programs being implemented to restore and protect the Gulf Coast
				ecosystem; and
										(cc)makes such
				recommendations to Congress for modifications of existing laws as the Council
				determines necessary to achieve the purposes of the
				Resources and Ecosystems Sustainability,
				Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of
				2011.
										(v)Application of
				Federal Advisory Committee ActThe Council, or any other advisory
				committee established under this subsection, shall not be considered an
				advisory committee under the Federal Advisory Committee Act (5 U.S.C.
				App.).
								(D)Comprehensive
				Plan
								(i)Proposed
				plan
									(I)In
				generalNot later than 180 days after the date of enactment of
				the Resources and Ecosystems Sustainability,
				Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of
				2011, the Chairperson, on behalf of the Council, shall publish a
				proposed plan to restore and protect the natural resources, ecosystems,
				fisheries, marine habitats, and coastal wetland of the Gulf Coast
				ecosystem.
									(II)ContentsThe
				proposed plan described in subclause (I) shall include and incorporate the
				findings and information prepared by the President’s Gulf Coast Restoration
				Task Force.
									(ii)Publication
									(I)Initial
				planNot later than 1 year after date of enactment of the
				Resources and Ecosystems Sustainability,
				Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of
				2011 and after notice and opportunity for public comment, the
				Chairperson, on behalf of the Council, shall publish in the Federal Register
				the initial Comprehensive Plan to restore and protect the natural resources,
				ecosystems, fisheries, marine habitats, and coastal wetland of the Gulf Coast
				ecosystem.
									(II)Cooperation
				with Gulf Coast Restoration Task ForceThe Council shall develop
				the initial Comprehensive Plan in close coordination with the President’s Gulf
				Coast Restoration Task Force.
									(III)ConsiderationsIn
				developing the initial Comprehensive Plan, the Council shall consider any
				finding or report submitted by a center of excellence participating in the Gulf
				Coast Ecosystem Restoration Science, Monitoring, and Technology Program
				established pursuant to section 5(c) of the Resources and Ecosystems Sustainability, Tourist
				Opportunities, and Revived Economies of the Gulf Coast States Act of
				2011.
									(IV)ContentsThe
				initial Comprehensive Plan shall include—
										(aa)such provisions
				as are necessary to fully incorporate in the Comprehensive Plan the strategy,
				projects, and programs recommended by the President’s Gulf Coast Restoration
				Task Force;
										(bb)a
				list of any project or program authorized prior to the date of enactment of
				this subsection but not yet commenced, the completion of which would further
				the purposes and goals of this subsection and of the
				Resources and Ecosystems Sustainability,
				Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of
				2011;
										(cc)a
				description of the manner in which amounts from the Trust Fund projected to be
				made available to the Council for the succeeding 10 years will be allocated;
				and
										(dd)a
				list of specific projects and programs to be funded and carried out during the
				3-year period immediately following the date of publication of the initial
				Comprehensive Plan, including a table that illustrates the distribution of
				projects and programs by Gulf Coast State.
										(V)Plan
				updatesThe Council shall update—
										(aa)the
				Comprehensive Plan every 5 years in a manner comparable to the manner
				established in this subsection for each 5-year period for which amounts are
				expected to be made available to the Gulf Coast States from the Trust Fund;
				and
										(bb)the 3-year list
				of projects and programs described in subclause (IV)(dd) annually.
										(iii)Restoration
				prioritiesExcept for projects and programs described in
				subclause (IV)(bb), in selecting projects and programs to include on the 3-year
				list described in subclause (IV)(dd), based on the best available science, the
				Council shall give highest priority to—
									(I)projects that are
				projected to make the greatest contribution to restoring and protecting the
				natural resources, ecosystems, fisheries, marine habitats, and coastal wetland
				of the Gulf Coast ecosystem, without regard to geographic location;
									(II)large-scale
				projects and programs that—
										(aa)are not likely
				to be funded under other environmental restoration and protection programs
				authorized in the Gulf Coast States; and
										(bb)are projected to
				substantially contribute to restoring and protecting the natural resources,
				ecosystems, fisheries, marine habitats, and coastal wetland of the Gulf Coast
				ecosystem; and
										(III)existing Gulf
				Coast State comprehensive plans for the restoration and protection of natural
				resources, ecosystems, fisheries, marine habitats, and coastal wetland of the
				Gulf Coast ecosystem.
									(E)Implementation
								(i)In
				generalThe Council, acting through the member agencies and Gulf
				Coast States, may carry out projects and programs adopted in the Comprehensive
				Plan.
								(ii)Administrative
				responsibility
									(I)In
				generalPrimary authority and responsibility for each project and
				program included in the Comprehensive Plan shall be assigned by the Chairperson
				to an agency or a Gulf Coast State represented on the Council.
									(II)Transfer of
				amountsAmounts necessary to carry out each project or program
				included in the Comprehensive Plan shall be transferred by the Secretary of the
				Treasury from the Trust Fund to that Federal agency or Gulf Coast State as the
				project or program is implemented, subject to such conditions as the Secretary
				of the Treasury established pursuant to section 3 of the
				Resources and Ecosystems Sustainability,
				Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of
				2011.
									(iii)Cost
				sharing
									(I)In
				generalA Gulf Coast State may use, in whole or in part, amounts
				made available to that Gulf Coast State from the Trust Fund to satisfy the
				non-Federal share of the cost of carrying a project or program that—
										(aa)is authorized by
				other Federal law; and
										(bb)meets the
				criteria of this paragraph.
										(II)Inclusion in
				Comprehensive PlanA project or program described in subclause
				(I) shall be selected and adopted by the Council as part of the Comprehensive
				Plan in the manner described in this paragraph.
									(F)CoordinationThe
				Council and the Federal members of the Council may develop Memorandums of
				Understanding establishing integrated funding and implementation plans among
				the member agencies and
				authorities.
							.
			5.Gulf Coast
			 Ecosystem Restoration Science, Monitoring, and Technology Program
			(a)DefinitionsIn
			 this section:
				(1)AdministratorThe
			 term Administrator means the Administrator of the National Oceanic
			 and Atmospheric Administration.
				(2)ProgramThe
			 term Program means the Gulf Coast Ecosystem Restoration Science,
			 Monitoring, and Technology Program established by subsection (b).
				(b)EstablishmentThere
			 is established within the National Oceanic and Atmospheric Administration a
			 program to be known as the Gulf Coast Ecosystem Restoration Science,
			 Monitoring, and Technology Program, to be carried out by the
			 Administrator.
			(c)Centers of
			 excellence
				(1)In
			 generalIn carrying out the Program, the Administrator shall make
			 grants in accordance with paragraph (2) to establish and operate 5 centers of
			 excellence, 1 of which shall be located in each of the States of Alabama,
			 Florida, Louisiana, Mississippi, and Texas.
				(2)Grants
					(A)In
			 generalThe Administrator shall use the amounts made available to
			 carry out this section to award competitive grants to nongovernmental entities
			 and consortia in the Gulf Coast region (including public and private
			 institutions of higher education) for the establishment of centers of
			 excellence as described in paragraph (1).
					(B)ApplicationTo
			 be eligible to receive a grant under this paragraph, an entity or consortium
			 described in subparagraph (A) shall submit to the Administrator an application
			 at such time, in such manner, and containing such information as the
			 Administrator determines to be appropriate.
					(C)PriorityIn
			 awarding grants under this paragraph, the Administrator shall give priority to
			 entities and consortia that demonstrate the ability to establish the broadest
			 cross-section of participants with interest and expertise in any discipline
			 described in paragraph (3) on which the proposed curriculum of the center of
			 excellence will be focused.
					(3)DisciplinesEach
			 center of excellence shall focus the curriculum of the center on science,
			 technology, and monitoring in at least 1 of the following disciplines:
					(A)Coastal wetland
			 restoration and protection.
					(B)Coastal and
			 marine fisheries and wildlife ecosystem research, monitoring, mapping, and
			 recovery.
					(C)Offshore energy
			 development, including research and technology to improve the safety in
			 exploration and development of oil and gas resources.
					(D)Sustainable
			 growth, economic, and commercial development.
					(E)Port, harbor, and
			 waterway construction and maintenance.
					(4)Coordination
			 with other programsThe Administrator shall develop a plan for
			 the coordination of projects and activities between the Program and other
			 existing Federal and State science and technology programs in the States of
			 Alabama, Florida, Louisiana, Mississippi, and Texas.
				(d)FundingExcept
			 as provided in subsection (t)(4) of section 311 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1321), of the total amount made available for each
			 fiscal year for the Gulf Coast Restoration Trust Fund established under section
			 3, 5 percent shall be allocated to the Program.
			
